Per Curiam.
At the close of the trial, counsel for defendant submitted, among others, the following requests, which were refused:
“1. If the negligence of Joseph Garino was the sole proximate cause of the accident, then the plaintiffs cannot recover, and your verdict must be for the defendant.
“2. If you find as a fact, that the accident was unavoidable, then I charge you that your verdict must be in favor of the defendant.
“3. The mere happening of an accident is no evidence of negligence.”
We think these requests were good in law.
Our examination of the charge of the learned trial judge leads us to the conclusion that these requests were not sub-, stantially charged by him.
This conclusion makes it unnecessary for us to consider the other grounds for reversal submitted in a brief of fifty-eight pages in length.
The rule will be made absolute.